DETAILED ACTION

Status
This communication is in response to Applicant’s “RESPONSE TO OFFICE ACTION” filed on January 24, 2022 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 1, 8 and 15; cancelled no claim(s); and added no claim(s).  Applicant previously cancelled Claims 2, 5, 7, 9, 12, 14, 16 and 19.  Therefore, Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 remain pending and presented for examination.  Of the pending claims, Claims 1, 8 and 15 remain the independent claims pending in this application.

The present application, filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

U.S. Patent Application Publication No. 2020/0286120 corresponds to this U.S. patent application.

Continuation
This U.S. application is a continuation application of International Application No. PCT/CN2020/070932 filed on January 8, 2020.  See MPEP § 201.07.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also, in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  In addition, Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, Applicant is reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Priority Claim
The present U.S. patent application (i.e., U.S. Application No. 16/885,059) claims foreign priority to Chinese Patent Application No. 201910374456.7, which was filed on May 7, 2019.   Chinese Publication Number CN 110264235 corresponds to Chinese Patent Application No. 201910374456.7.

Information Disclosure
As noted in the previous Office action, Applicant is notified of 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.

As noted in the previous Office action, Applicant is notified of MPEP § 2001.06(b): “prior art references from one application must be made of record in another subsequent application if such prior art references are ‘material to patentability’ of the subsequent application”.

Examiner Notes
CPC G06K 9/00744:	Extracting features from the video content, e.g. video "fingerprints", or characteristics, e.g. by automatic extraction of representative shots or key frames segmentation for general image processing G06T 7/10; use of extracted content features in video information retrieval G06F 16/783; …; extraction of image features or characteristics G06K 9/46;…)}.

G06F 16/7837	. . . .	{using objects detected or recognized in the video content}.

CPC G06K 9/00711:	Recognizing video content, e.g. extracting audiovisual features from movies, extracting representative key-frames,… (…indexing of audio and video or audiovisual data on record media using extracted features or characteristics G11B 27/28)}.

CPC G06K 9/00758:  Matching video sequences (…; image matching techniques G06K 9/00201, G06K 9/62; …)}.

Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes all previous rejections under 35 U.S.C. § 112(b); therefore, the Examiner withdraws all previous § 112(b) rejections.
Applicant’s Amendment does not overcome rejections to Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 under 35 U.S.C. § 101; therefore, the Examiner maintains § 101 rejections to Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20, as provided below.
Applicant’s Amendment does not overcome prior art rejections to Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 under 35 U.S.C. § 103; therefore, the Examiner maintains § 103 rejections to Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite determining a status of a video, such as video advertising, (e.g., a “normal” play status, etc.) based on comparing copies of the video (e.g., advertising image, image frames of a video advertisement, etc.) and based on comparing temporal information (e.g., 12:00 PM advertising start time, an advertisement time duration of 4 minutes, etc.), as more particularly recited in Applicant’s pending claims save for recited (non-abstract claim elements): a monitoring server; a video (e.g., an advertisement video); a target device, such as a target advertising device as recited in Claim 8; each of Applicant’s recited steps/processes of receiving; simulating, by a monitoring server, playing…to obtain multi-frame images; each image in the multi-frame images; (Claims 6, 13 and 20) a user; (Claim 8 and corresponding dependent claims) a video monitoring device, comprising one or more processors and a non-transitory computer-readable memory coupled to the one or more processors and configured with instructions executable by the one or more processors; and (Claim 15 and corresponding dependent claims) a non-transitory computer-readable storage medium for video monitoring, storing instructions executable by one or more processors to cause the one or more processors to perform.  However, comparing copies of videos, such as advertisement videos (e.g., ad video images), as well as respective time information of the video (e.g., time of video advertising, such as 12:00 PM video start time or an time duration of 4 minutes) to determine a status of the video, such as an advertisement video (e.g., a “normal” play status of an advertisement, etc.), as currently recited in Applicant’s pending claims and further explained below, is within the “mathematical concepts” grouping of abstract ideas per the October 2019 Patent Eligibility Guidance Update and within a certain method of organizing human activity — (i) fundamental economic principle or practice; and (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations), which is consistent with Applicant’s title of invention:  ADVERTISING MONITORING METHOD, SYSTEM, APPARATUS, AND ELECTRONIC SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although Applicant’s pending claims require determining hash values; calculating one or more hash values by Message Digest Algorithm V.5 (MD5), Secure HASH Algorithm (SHA) 1, or SHA256; arranging hash values to form vectors/eigenvectors, determining eigenvectors having hash values, comparing/matching play times and durations (i.e., recited time information, play staring time, play duration, etc.), comparing/matching eigenvectors, etc., each of these techniques are mathematical concepts in the form of formulas, equations, and calculations which also have been determined to constitute abstract ideas.  See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  As noted on page 4 of the “October 2019 Update: Subject Matter Eligibility” issued by the USPTO, Examiner notes 

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment such as, for example, ad video monitoring applied to a monitoring server in communication with a target [advertising] device (e.g., see Figure 1 of Applicant’s drawings).  Examiner also notes that albeit limitations recited in Claims 1, 8 and 15 are performed by the generically recited “a monitoring server” from monitoring equipment, while Claims 8 and 15 additionally include performance by a generically recited “one or more processors”, Applicant’s claim limitations taken individually and in combination are merely instructions to advertising device as recited in Claim 8; each of Applicant’s recited steps/processes of receiving; simulating, by a monitoring server, playing…to obtain multi-frame images; each image in the multi-frame images; (Claims 6, 13 and 20) a user; (Claim 8 and corresponding dependent claims) a video monitoring device, comprising one or more processors and a non-transitory computer-readable memory coupled to the one or more processors and configured with instructions executable by the one or more processors; and (Claim 15 and corresponding dependent claims) a non-transitory computer-readable storage medium for video monitoring, storing instructions executable by one or more processors to cause the one or more processors to perform.  However, each of these components is recited at a high level of generality that taken individually and in combination perform corresponding generic computer functions of receiving information, determining eigenvectors having hash values, comparing/matching time information, comparing/matching eigenvectors, etc. — there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry, such as simple vector algebra (e.g., cosine similarity, dot product, cross product, etc.).  Furthermore, Examiner notes that none of the processes/steps recited in Applicant’s pending claims taken individually and in combination imposes a meaningful limit on the claim’s scope since none of recited processes/steps taken individually and in combination involve activity that amounts to more than generic computer functions/activity.  Each of the steps/processes of ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}, each of the steps of determining an eigenvector to be monitored and simulating encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition), each of the steps of arranging and forming is a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}, and each of the steps of determining whether vector values match as well as each of the steps of comparing encompasses a simple mathematical function (e.g., cosine similarity, dot product, cross product, etc.) performed by virtually all general purpose computers {see Alice Corp., Bilski, Freddie Mac, and In re Abele}.

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0342594 of Korte et al. (hereinafter “Korte”) in view of U.S. Patent Application Publication No. 2018/0349735 of Lin et al. (hereinafter “Lin”).

Regarding Claim 1, Korte discloses a video monitoring method, comprising:
simulating, by a monitoring server, playing a first video (e.g., a video advertisement) to obtain multi-frame images (e.g., advertisement frames) in the first video (e.g., extracting video image frames from a first video stream as if the video is being played in sequence in order to obtain/compare digital fingerprints of video streams —Korte at ¶¶ [0055], [0107], [0114], [0133] and [0146]–[0147]; “advertisers… rely on third parties to deliver their content to end users” —Korte at ¶ [0004]; “today's media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; hashing video frames —Figures 3-5 of Korte; and Korte at ¶¶ [0015], [0024]–[0026], [0046], [0062], [0094], [0107] and [0129]);
determining, by the monitoring server, a hash value of each image in the multi-frame images in the first video to obtain one or more first hash values, wherein determining the hash value of each image comprises calculating the one or more first hash values (e.g., calculating a sequence of hash values of images for digitally fingerprinting the images —Korte at ¶¶ [0107], [0114], [0133] and [0146]–[0147]),
arranging, by the monitoring server, the one or more first hash values according to a first play sequence of the multi-frame images in the first video to form a sequence of values (e.g., Korte at ¶¶ [0107], [0114], [0133] and [0146]–[0147]; “verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment)” —Korte at ¶ [0193]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]); 
determining, by the monitoring server, the sequence of values as the first fingerprint of the first video (e.g., Korte at ¶¶ [0107], [0114], [0133] and [0146]–[0147]; “verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment)” —Korte at ¶ [0193]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]);
receiving, by the monitoring server from monitoring equipment, time information of a second video and a second fingerprint of the second video, wherein the second video is played by a target [advertising] device, the time information of the second video includes play timestamps recorded by the monitoring equipment, and the second fingerprint comprises one or more second hash values (e.g., “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; hashing video frames —Figures 3-5 of Korte; and Korte at ¶¶ [0015], [0024]–[0026], [0046], [0062], [0094], [0097], [0104], [0107] and [0129], [0134], [0193] and [0195]);
determining, by the monitoring server, a play starting time of the second video and a play duration of multi-frame images in the second video based on the play timestamps (e.g., “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations” —Korte at ¶ [0193]; hashing video frames —Figures 3-5 of Korte; and Korte at ¶¶ [0015], [0024]–[0026], [0041], [0046], [0062], [0094], [0097], [0104], [0107] and [0129], [0134], [0193] and [0195]; “block length” —Korte at ¶ [0209]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]);
determining, by the monitoring server, whether the time information of the second video matches predetermined time information of the first video by: comparing the determined play starting time of the second video to/with a predetermined play starting time of the first video (e.g., comparing/matching starting times of first and second video streams  —  Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations.” —Korte at ¶ [0193]; Korte at ¶¶ [0015], [0024]–[0026], [0040]–[0041], [0046], [0051], [0062], [0068], [0094], [0097], [0104], [0107], [0129], [0134], [0193] and [0195]; “block length” —Korte at ¶ [0209]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]); and
comparing the determined play duration of the multi-frame images in the second video to/with a predetermined play duration of the multi-frame images in the first video (e.g., comparing/matching play durations of first and second media resources  —  “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations.” —Korte at ¶ [0193]; Korte at ¶¶ [0015], [0024]–[0026], [0040]–Korte at ¶ [0209]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]);
determining, by the monitoring server, whether the first fingerprint matches the second fingerprint based on the one or more first hash values and the one or more second hash values (e.g., “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; and Korte at ¶¶ [0036], [0040], [0046], [0051], [0068], [0104], [0193] and [0195]); and
when the time information of the second video matches the predetermined time information of the first video and when the first fingerprint matches the second fingerprint, determining, by the monitoring server, that a play status of the first video on the target device is normal (e.g., “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “[t]he frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations.” —Korte at ¶ [0193]; Korte at ¶¶ [0015], [0024]–[0026], [0040]–[0041], [0046], [0051], [0062], [0068], [0094], [0097], [0104], [0107], [0129], [0134], [0193] and [0195]; “block length” —Korte at ¶ [0209]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]), but Korte arguably fails to explicitly teach the sequence of values including a vector as the first fingerprint; the first and second fingerprints including respective first and second eigenvectors; and the calculating the one or more first hash values including calculating Lin teaches multimedia media resources include images and videos (e.g., Lin at ¶ [0002]), extracting eigenvectors from media resources using a hash algorithm, a sequence of values including a vector as the first fingerprint, wherein first and second fingerprints of media resources include respective first and second eigenvectors (e.g., Lin at ¶¶ [0021], [0025]–[0026], [0044] and [0060]; using segmented eigenvectors as index items, and calculating fingerprint of each of the index items —Lin at ¶ [0021]) and comparing similarities among the media resources (e.g., Lin at ¶ [0015]); as well as calculating of one or more first hash values including calculating by Message Digest Algorithm V.5 (MD5), Secure HASH Algorithm (SHA) 1, or SHA256 (e.g., “fingerprint of each index item can be obtained by calculating with the fifth generation of the message-digest algorithm (that is, the MD5 function)” —Lin at ¶ [0054] and Examiner understands that MD5 uses cryptographic hash function for its cryptographic algorithm).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the sequence of values including a vector as the first fingerprint; the first and second fingerprints including respective first and second eigenvectors; and the calculating the one or more first hash values including calculating by Message Digest Algorithm V.5 (MD5), Secure HASH Algorithm (SHA) 1, or SHA256, as taught by Lin, into the method/system disclosed by Korte, which is directed toward sequencing media resources into fingerprints or digital signatures to compare the media resources (e.g., Korte at ¶¶ [0013], [0193] and [0195]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Korte in view of Lin as applied to Claim 1 above and Korte teaching wherein determining whether the first fingerprint matches the second fingerprint based on the one or more first hash values and the one or more second hash values comprises: when the one or more second hash values in the second fingerprint of the second video match the one or more first hash values in the first fingerprint of the first video in a one-to-one correspondence, determining the second fingerprint of the second video matches the first fingerprint of the first video, wherein the second fingerprint of the second video being a sequence of values formed by arranging the one or more second hash values of multi-frame images included in the second video in a second play sequence (e.g., “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations.” —Korte at ¶ [0193]; Korte at ¶¶ [0015], [0024]–[0026], [0040]–[0041], [0046], [0051], [0062], [0068], [0094], [0097], [0104], [0107], [0114], [0129], [0133]–[0134], [0146]–[0147], [0193] and [0195]; “block length” —Korte at ¶ [0209]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]), but Korte arguably fails to explicitly teach the sequence of values including a vector and the first and second fingerprints including respective first and second eigenvectors.  However, Lin teaches multimedia media resources include images and videos (e.g., Lin at ¶ [0002]), extracting eigenvectors from media resources using a hash algorithm, a sequence of values including a vector, wherein first and second fingerprints of media resources include respective first and second eigenvectors (e.g., Lin at ¶¶ [0021], [0025]–[0026], [0044] and [0060]) and comparing similarities among the media resources (e.g., Lin at ¶ [0015]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the sequence of values including a vector and the first and second fingerprints including respective first and second eigenvectors, as taught by Lin, into the method/system taught by Korte in view of Lin, which is directed toward sequencing media resources into fingerprints or digital signatures to compare the media resources (e.g., Korte at  [0193] and [0195]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Korte in view of Lin as applied to Claim 1 above and Korte teaching wherein when the play starting time of the second video matches the predetermined play starting time of the first video and the play duration of the multi-frame images in the second video matches the predetermined play duration of the multi-frame images in the first video, the method comprises: determining the time information of the second video matches the predetermined time information of the first video (e.g., “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; and Korte at ¶¶ [0036], [0040], [0046], [0051], [0068], [0104], [0193] and [0195]; “today's media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; and Korte at ¶¶ [0015], [0024]–[0026], [0046], [0062], [0094], [0107] and [0129]; “Detecting…shortening content duration” —Korte at ¶ [0041]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations.” —Korte at ¶ [0193]; and “align the two fingerprint sequences such that the fingerprints with the same timestamp appear concurrently at the two inputs of the match processor” —Korte at ¶ [0195]; and “block length—Korte at ¶ [0209]; and “matched blocks” —Korte at ¶ [0221]).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Korte in view of Lin as applied to Claim 1 above and Korte teaching before determining the first fingerprint of the first video: receiving the first video uploaded by a user (e.g., Korte at ¶¶ [0004], [0040], [0045]–[0046], [0054]–[0056] and [0092]), but Korte arguably fails to explicitly teach the first fingerprint including the first eigenvector.  However, Lin teaches multimedia media resources include images and videos (e.g., Lin at ¶ [0002]), extracting eigenvectors from media resources using a hash algorithm, a sequence of values including a vector, wherein first and second fingerprints of media resources include respective first and second eigenvectors (e.g., Lin at ¶¶ [0021], [0025]–[0026], [0044] and [0060]) and comparing similarities among the media resources (e.g., Lin at ¶ [0015]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the first fingerprint including the first eigenvector, as taught by Lin, into the method/system taught by Korte in view of Lin, which is directed toward sequencing media resources into fingerprints or digital signatures to compare the media resources (e.g., Korte at ¶¶ [0013], [0193] and [0195]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Regarding Claim 8, Korte in view of Lin teaches a video monitoring device, comprising one or more processors and a non-transitory computer-readable memory coupled to the one or more processors and configured with instructions executable by the one or more processors (e.g., Figure 2 of Korte) to perform respective processes/operations as recited in Claim 1, and, therefore, Claim 8 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claims 10-11 and 13 recite substantially similar subject matter to that of respective Claims 3-4 and 6 and, therefore, Claims 10-11 and 13 are rejected on the same basis(es) as Claims 3-4 and 6, respectively.

15, Korte in view of Lin teaches a non-transitory computer-readable storage medium for video monitoring, storing instructions executable by one or more processors to cause the one or more processors (e.g., Figure 2 of Korte) to perform respective processes/operations as recited in Claim 1, and, therefore, Claim 15 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claims 17, 18 and 20 recite substantially similar subject matter to that of respective Claims 3, 4 and 6 and, therefore, Claims 17, 18 and 20 are rejected on the same basis(es) as Claims 3, 4 and 6, respectively.

Response to Arguments
Applicant’s arguments in the Amendment filed on January 24, 2022, have been fully considered and are not persuasive.

Applicant's Arguments in the Amendment
(Pages 9-11)  Applicant asserts that Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20, in view of amendments to Applicant’s independent Claims 1, 8 and 15, are drawn to eligible subject matter under 35 U.S.C. § 101.

(Pages 11-13)  Applicant asserts that independent Claims 1, 8 and 15, as currently amended, are patentable over a combination of U.S. Patent Application Publication Nos. 2019/0342594 (“Korte”) and 2018/0349735 (“Lin”).

(Page 13)  Applicant asserts that Claims 3-4, 6, 10-11, 13, 17-18 and 20, which depend from respective independent Claims 1, 8 and 15 and include respective limitations therein, are patentably distinguishable over Korte in view of Lin based on at least the same reasons provided with respect to independent Claims 1, 8 and 15.

Examiner’s Response to Applicant's Arguments
Please see § 101 rejections above regarding pending claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of Applicant’s independent claims.  
As a preliminary matter, it may be worth being mindful of Applicant’s arguments in the Amendment filed November 9, 2020.  For example, on page 13 of Applicant’s Amendment filed November 9, 2020, mentioning “individual image frames in the media”, Examiner notes that multi-frame images and each individual image frame are non-abstract claim elements while the “media analysis by analyzing” encompasses Applicant’s abstract idea with “analyzing” encompasses mathematical functional concepts in the form of formulas, equations and calculations which also have been determined to constitute abstract ideas {see Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50)}.  
On page 10 of Applicant’s Amendment filed January 24, 2022, Applicant argues “…the claims are directed to an improvement in monitoring the playing status of a video”, which Examiner notes could be monitoring the playing status of an advertisement in view of Applicant’s arguments on pages 13-14 of Applicant’s Amendment filed November 9, 2020, that “…the claims are directed to an improvement in monitoring the playing status of an advertisement” and goes on to say that “the improvement includes the use of a…server to receive…” (e.g., on page 10 of Applicant’s Amendment filed January 24, 2022).  However, Examiner notes that “receiving” is an input, loading or retrieval function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}.  In addition, “receiving” information by a server, does not improve upon the technical field upon which the abstract idea is applied, does not improve upon any other technical field, and is not a technical ‐understood, routine, and conventional functions as claimed individually and collectively in each of Applicant's pending claims (see second bullet point on page 7 of the “July 2015 Update: Subject Matter Eligibility” document, under § IV. (July 30, 2015)).  Again, Examiner emphases that employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more.  
Regarding Applicant’s argument on page 10 of Applicant’s Amendment filed January 24, 2022, that Applicant’s “…claims are directed to an improvement in monitoring the playing status of a video”, Examiner notes that none of the pending claims are actually required to perform any “improvement in monitoring the playing status of a video”.  This is similar to Applicant’s argument on page 13 of the Amendment filed November 9, 2020, that Applicant’s “…claims are directed to an improvement in monitoring the playing status of an advertisement” where Examiner noted that none of the pending claims are actually required to perform any “improvement in monitoring the playing status of an advertisement”.
Regarding Applicant’s argument on page 9 of Applicant’s Amendment filed January 24, 2022 that Claim 1 recites “monitoring a video playing” that “…can be used in advertising scenarios” and Applicant’s argument on page 11 of Applicant’s Amendment filed June 28, 2021, that Applicant’s “…claim 1 as a whole is directed to monitoring a video playing” (underlining emphasis added by Examiner); Examiner notes that “monitoring a video playing” encompasses “monitoring a video advertisement that is playing” and, therefore, with the “video” aspect being non-abstract element of a video advertisement, Applicant’s pending claims encompass advertisement that is playing”.  Again, Examiner notes that a human being, without the aid of a computer of any kind, could monitor the playing status of an advertisement based on looking at images of advertisements (or ad media resources as previously recited prior to this Amendment filed June 28, 2021).  The basic function of “monitoring the playing status of an advertisement”, such as in the non-abstract element of a “video”, is readily within the ability of a human to perform without computer aid.  
Regarding Applicant’s argument on page 14 of Applicant’s Amendment filed November 9, 2020, that Applicant’s claims “introduce a new element – eigenvector…thus improving the traditional method/system”; Applicant’s argument on page 12 of Applicant’s Amendment filed June 28, 2021; as well as Applicant’s argument on pages 10-11 of Applicant’s Amendment filed January 24, 2022 that Applicant’s claims now recite “calculating one or more hash values by Message Digest Algorithm V.5 (MD5), Secure HASH Algorithm (SHA) 1, or SHA256”; Examiner notes that an eigenvector as well as standard cryptographic hash functions (e.g., MD5, SHA-1 and SHA256), as discussed above, encompass mathematical concepts in the form of formulas or equations for performing calculations (e.g., recited “comparing” and “matching”), which also have been determined to constitute abstract ideas. See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  Merely adding a computer and mathematical concepts, such as an eigenvector and standard cryptographic hash functions, to perform mental steps does not transform patent-ineligible matter into patent-eligible matter.  Applicant’s pending claims taken individually and in combination do not include additional elements or combination of elements that are sufficient to amount to significantly more than the abstract idea because, in addition to the abstract idea, the pending claims taken individually and in combination are directed to only generic recitations of structure (such as “a monitoring server” or “one or more processors”) that serve only to implement or apply the judicial exception (i.e., abstract idea).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Applicant’s claim 

Examiner respectfully disagrees.  Please see § 103 prior art rejections above regarding Lin teaching the MD5 cryptographic hash function as applied in this Office action above with respect to each of Applicant’s independent Claims 1, 8 and 15.  Examiner relied on Korte to teach calculating the one or more first hash values (e.g., Korte at ¶¶ [0107], [0114], [0133] and [0146]–[0147]), but noted that Korte fails to explicitly disclose that the hash calculating of Korte is by Message Digest Algorithm V.5 (MD5), Secure HASH Algorithm (SHA) 1, or SHA256.  However, the Office action relied on U.S. Patent Application Publication No. 2018/0349735 (“Lin”) to teach that hash value calculating can be — either directly or indirectly — by Message Digest Algorithm V.5 (MD5) such as when the “fingerprint of each [hash] index item can be obtained by calculating with the fifth generation of the message-digest algorithm (that is, the MD5 function) per Lin at ¶ [0054] and it is understood that MD5 uses a cryptographic hash function (CHF) for its cryptographic algorithm, as noted above under § 103.  In other words, MD5 is just one type of many cryptographic hash algorithms that calculates a hash value — the MD5 hash is calculated according to the MD5 algorithm.  Therefore, Lin teaches hash-value calculating “by” Message Digest Algorithm V.5 (MD5) since the MD5 is a “hash” algorithm that mathematically operates using hash calculations to fingerprint each eigenvector.  Consequently, Applicant's argument regarding what Lin fails to teach constitutes no more than a general allegation that the pending claims define a patentable invention over Korte in view of Lin because Applicant’s arguments do not address the purpose of what Lin was relied on to teach (hash-value calculating by MD5) in the prior art rejections set forth in this Office action.  Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred 

Please see below § 103 rejections with respect to independent Claims 1, 8 and 15 for at least the same reasons provided with respect to the independent claims that Claims 3-4, 6, 10-11, 13, 17-18 and 20, depending directly from respective independent Claims 1, 8 and 15 and including the limitations therein, are not patentable based on dependency from respective independent claims.

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2020/0034740 of Yang et al. (hereinafter “Yang”), which lists Alibaba as an Applicant, for “calculating eigenvalues of the covariance matrix and eigenvectors corresponding to the eigenvalues; sorting the calculated eigenvectors based on the corresponding eigenvalues, and extracting K eigenvectors with the largest eigenvalues to generate an M×K dimensional projection matrix” —Yang at [0005].
U.S. Patent Application Publication No. 2018/0367827 of CHEN et al. (hereinafter “Chen”) for slicing a video stream into video segments and assigning each video segment to a sequence number in chronological order in which the video stream is played —Chen at ¶ [0015]; and “an eigenvector may be extracted from each frame. Each element in the eigenvector may be, for example, a pixel value for each pixel of the image frame. At the same time, the images … may be represented in form of eigenvectors. In this way, after the eigenvector corresponding to each frame is extracted, a spatial distance may be calculated between the eigenvector of each frame and the eigenvector of individual prohibited content. When the calculated spatial distance is less than a specified threshold, the similarity between the frame and the Chen at ¶ [0016].
U.S. Patent Application Publication No. 2016/0316261 of Pavel Koshevoy (hereinafter “Koshevoy”) for “fingerprint sequence matcher 325 may also use such temporal properties of sequences of frames in a fingerprint to detect how a matching fingerprint sequence was played out (faster, slower, or in reverse). An algorithm in the ACR fingerprint sequence matcher 325 may be implemented to detect certain playback scenarios, such as, for example, normal speed at full frame rate, normal speed at 1/2 frame rate… or the like.” — Koshevoy at [0061].
U.S. Patent Application Publication No. 2014/0112473 of Gassi (hereinafter “Gassi”) for “A cryptographic hash algorithm is a widely-used tool that creates a "fingerprint", or a "message digest" of a file, message or block of data that can be used for digital signatures…and many other security applications in the information infrastructure. For example, secure hash algorithms (SHA) or other cryptographic hash algorithms simply hash bits from the source data in multiple rounds” —Gassi at ¶ [0005]; and “The type of data is unimportant--for example, the data may be… video… image, or other types of user data.” —Gassi at ¶ [0024].
U.S. Patent Application Publication No. 2013/0259228 of Ren et al. (hereinafter “Ren”) for “the hashing function may be implemented using a cryptographic hash function known as SHA-1 or another cryptographic hash function known as SHA-256….For additional information on secure hash algorithms (SHAs) (e.g., SHA-1, SHA-256, etc.), see Federal Information Processing Standards Publication (FIPS PUB) 180-3, Secure Hash Standard (SHS), Information Technology Laboratory, National Institute of Standards and Technology, October, 2008, 32 pages, the contents of which are fully incorporated herein by reference” — Ren at ¶ [0043]; “With reference to FIG. 6,…a process for authenticating video content at a receiver (i.e., recipient) end of a video content transmission includes a two-step process:      1) a received digital signature is decrypted and the resulting decrypted hash value is compared against a fresh (i.e., newly calculated) hash value of a received video fingerprint and 2) a fresh (i.e., newly calculated) video fingerprint is generated from received video Ren at ¶ [0046]; “If the digital signatures do not match, the process ends and the received video content is considered unauthenticated” —Ren at ¶ [0047]; and “The received video fingerprint is compared to the fresh video fingerprint by applying a distance metric for time series matching.” —Ren at ¶ [0048].
U.S. Patent Application Publication No. 2012/0237180 of Takashi YOSHIOKA (hereinafter “Yoshioka”) for “extract original metadata from moving image data for the image data of each of a plurality of images forming the moving image data, the original metadata including location data of the image data and identification data of the moving image data, to encode the image data of each of the images” —Yoshioka at ¶ [0008]; and “The cryptographic one-way hash function incorporates algorithms MD5 (Message Digest 5), SHA (Secure Hash Algorithm)-1 or SHA-256” —Yoshioka at ¶ [0059].
U.S. Patent Application Publication No. 2002/0126872 of Brunk et al. (hereinafter “Brunk”) for “The terms "content signature," "fingerprint," "hash," and "signature" are used interchangeably and broadly herein. For example, a signature may include a unique identifier (or a fingerprint) or other unique representation that is derived from a content item. Alternatively, there may be a plurality of unique signatures derived from the same content item. A signature may also correspond to a type of content (e.g., a signature identifying related content items)” —Brunk at ¶ [0020]; “A content item is identified when a derived signature matches a predetermined content signature” —Brunk at ¶ [0006]; “The newly derived signature is compared with the stored signature. If the two signatures fail to match (or otherwise coincide), the content item can be deemed altered or otherwise tampered with. This functionality provides an enhanced security and verification tool” —Brunk at ¶ [0007]; “a content signature is preferably derived as a function of the content item itself. In this case, a signature of a content item is computed based on a specified signature algorithm. The signature may include a number derived from a signal (e.g., a content item) that serves as a Brunk at ¶ [0021]; and “The signal may be an audio, video, or image signal, and may be divided into sets such as segments, frames, or blocks, respectively ” —Brunk at ¶ [0022].
U.S. Patent Application Publication No. 2004/0240562 of Bargeron et al. (hereinafter “Bargeron”) for “use content-based video timelines. These timelines are composed of an ordered sequence of video "fingerprints" or "signatures" of video content that exploit the spatial characteristics in frame images of the video and reliably identify position even if the video has been modified, such as with insertions or deletions.” —Abstract of Bargeron.
Chinese Patent Application Publication No. CN 108460633 A (published on August 28, 2018) — advertisement audio acquisition and recognition system.
Chinese Patent Application Publication No. CN 109359214 A for “a video description generation method based on a neural network, a computer-readable storage medium and a terminal device. The method firstly extracts an image frame of a video according to a preset frame interval, and the extracted image frames are structured as a frame sequence of the video, and then eigenvectors of each image frame in the frame sequence are calculated, the eigenvectors of each image frame in the frame sequence are sequentially inputted to a preset neural network encoder for processing” —English Abstract.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mathew R. Syrowik/            Primary Examiner, Art Unit 3682